COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  RAMSES LUIS LICANO,                            No. 08-19-00229-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                            County Court at Law 2
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20190C01810)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until April 13, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 13, 2020.

       IT IS SO ORDERED this 30th day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.